PER CURIAM.
We have already decided this controversy in opinion handed down a year ago. In re White, 174 Fed. 333, 98 C. C. A. 205, 26 L. R. A. (N. S.) 451. We then held that the clause in the policy which provides that it is understood and agreed that “the insured himself shall have the option of surrendering this trust certificate for paid-up insurance or other value at any time” gave the bankrupt at the time of bankruptcy the right to turn the policy into cash to be paid to himself, and that this right passed to the trustee. We did not make any adjudication against the wife, because she was not a party to the proceedings. Since our former decision the bankrupt has joined with the trustee in executing a surrender of the policy to the company. The question presented on the former appeal, and here also, Is whether under the policy the husband had the right to surrender and demand the proper cash equivalent from the company, without the wife’s consent and against her protest. That question called for the construction of a written instrument, and there was no evidence then, nor is there any now, indicating that a propér construction of the instrument cannot be arrived at from a consideration of its expressed terms. We have construed the instrument, and find in this -record nothing to call for any modification of that construction. The order is affirmed, with costs.